ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                   )
                                               )
Zahra Rose Construction & Logistics            )    ASBCA No. 63221
 Services Company                              )
                                               )
 Under Contract No. H92237-20-P-3029           )

 APPEARANCE FOR THE APPELLANT:                      Ms. Zahra Noori
                                                     CEO

 APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                     Deputy Chief Trial Attorney
                                                    Maj Brian Shust, USAF
                                                    Maj Ashley Ruhe, USAF
                                                     Trial Attorneys

OPINION BY ADMINISTRATIVE JUDGE SMITH ON APPELLANT’S MOTION
                    FOR RECONSIDERATION

        This appeal was dismissed for lack of jurisdiction in our decision of May 19,
2022. We received appellant’s May 23, 2022, objection to our decision which we will
treat as a timely-filed motion for reconsideration under Board Rule 20. No further
briefing is required and we deny the motion.

       Board Rule 20 requires a party to provide “specific[] grounds relied upon to
grant the motion” but appellant only makes a vague argument, without any evidence to
support it, that appellant’s two projects discussed in our dismissal were run by
different project managers (app. mot. at 1). Appellant implies, without actually stating
or showing, that one of the project managers may have been impeded more by the
Taliban takeover of Afghanistan than the other, justifying equitable tolling of the
jurisdictional time limit to submit this appeal. But even if there were two project
managers who were affected differently by the Taliban, it does not refute our fact
finding, supported by the record, that appellant demonstrated email capability during
the 90-day period for submitting its notice of appeal here. Given the low bar for the
contents of a notice of appeal (see Board Rule 1(a)), appellant has not shown that it
required detailed information from its project manager, or that he or she was prevented
from providing such information by the Taliban. There is no factual basis upon which
to consider equitable tolling.

       We also note that appellant’s motion seeks to negotiate the claim with the
contracting officer (app. mot. at 1). Our dismissal explicitly provided appellant that
opportunity, assuming the government determines there is any merit to appellant’s
claim – a decision we do not possess jurisdiction to make.

       Last, even though appellant asserts that, as a contractor, it has given many years
of support to the United States, under the Contract Disputes Act, the time limit for
appeal to the Board is within 90 days of receipt of the contracting officer’s final
decision (see 41 U.S.C. § 7104(a)), unlike the rules for the Court of Federal Claims,
which allow one year.

       Date: June 10, 2022




                                                Brian S. Smith
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

 I concur                                            I concur




 RICHARD SHACKLEFORD                                 J. REID PROUTY
 Administrative Judge                                Administrative Judge
 Acting Chairman                                     Vice Chairman
 Armed Services Board                                Armed Services Board
 of Contract Appeals                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 63221, Appeal of Zahra
Rose Construction & Logistics Services Company, rendered in conformance with the
Board’s Charter.

       Dated: June 13, 2022



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals


                                            2